Judgment of the Supreme Court, Bronx County (Peggy Bernheim, J.), rendered on July 7, 1982, convicting defendant, upon a jury trial, of second degree murder (two counts) and imposing concurrent prison terms of 25 years to life, is unanimously affirmed.
A review of the evidence in the light most favorable to the People confirms that the jury’s verdict of guilt is supported by sufficient evidence.
The People’s experts, three forensic odontologists, Drs. Levine, Campbell and Souviron, separately and independently *376concluded that the defendant’s unique teeth bite mark pattern had caused the two bite marks found on the victim’s legs. (See, e.g., People v Middleton, 54 NY2d 42, 45.) Moreover, defendant made inculpatory statements to a cellmate concerning the description of the attack on the victim which was borne out by the autopsy report. Although defendant produced an expert who reached a different conclusion regarding the source of the bite mark, the jury had the right to accept or reject the opinion of any expert. (People v Robertson, 123 AD2d 795, 796.)
We have considered defendant’s remaining contentions and find them to be without merit. Concur—Murphy, P. J., Sullivan, Carro, Milonas and Smith, JJ.